 Case 3:20-cv-00707-JPG Document 17 Filed 10/14/20 Page 1 of 3 Page ID #47




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

GARY LANCE YOUNGBLOOD,                          )
#30374-117,                                     )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             )     Civil No. 20-cv-00707-JPG
                                                )
WARDEN WILLIAMS,                                )
JOHN DOE 1,                                     )
F. AHMED, and                                   )
P.A. SCHNEIDER,                                 )
                                                )
               Defendants.                      )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       On July 20, 2020, this case was opened without the payment of a filing fee or the filing of

a motion for leave to proceed in district court without prepaying fees or costs (“IFP motion”). On

the same date, the Court entered a Notice and Order advising Plaintiff of his obligation to pay the

filing fee of $400.00 or to file an IFP motion within thirty (30) days. (Doc. 4). He was provided

with a blank IFP motion. Plaintiff was also warned that failure to comply with the Court’s Order

would result in dismissal of the action. FED. R. CIV. P. 41(b).

       On August 10, 2020, Plaintiff filed a Motion to Withdraw Filing Fee. (Doc. 7). In an

Order dated August 12, 2020, the Court explained that it could not accept the document in lieu of

a properly completed IFP Motion or the $400.00 filing fee then due on August 19, 2020. (Doc. 8).

Plaintiff was directed to forward the request to his prison’s trust fund officer. (Id.). He was also

given an additional thirty (30) days to file his IFP motion or pay his filing fee. (Id.). Accordingly,

the new deadline was September 18, 2020. (Id.). Plaintiff was again warned that failure to comply
 Case 3:20-cv-00707-JPG Document 17 Filed 10/14/20 Page 2 of 3 Page ID #48




with the Order would result in dismissal of the action. (Id.) (citing FED. R. CIV. P. 41(b)). He was

reminded of this obligation in an Order entered August 20, 2020. (Doc. 9).

       Plaintiff nevertheless missed the extended deadline. On September 18, 2020, the Court

entered a Notice of Impending Dismissal, which stated:

       NOTICE OF IMPENDING DISMISSAL: Plaintiff commenced this action without
       paying the $400 filing fee or filing a Motion for Leave to Proceed in forma pauperis
       (IFP). On July 20, 2020 and August 20, 2020, Plaintiff was ORDERED to either
       pay the $400 filing fee or file a properly completed IFP motion within thirty days.
       (Docs. 4 and 9). He failed to comply with either Order, and the second deadline has
       now passed. Plaintiff is hereby ORDERED to either file a Motion for Leave to
       Proceed in forma pauperis, along with a certified copy of his trust fund statement
       for the 6-month period preceding the filing of this action, or pay the full $400 filing
       fee for this action on or before OCTOBER 2, 2020. Plaintiff is WARNED that
       failure to comply with this Order by the deadline shall result in dismissal of the
       action for failure to comply with a court order and prosecute his claims. Fed. R.
       Civ. P. 41(b).

(See Doc. 16). Accordingly, the IFP motion or $400.00 filing fee was due by the second extended

deadline of October 2, 2020. The Court made it clear that failure to file for IFP or pay the filing

fee by this deadline would result in dismissal of the action.

       To date, Plaintiff has failed to pay the filing fee or file an IFP motion. He has not requested

an extension of the deadline for doing the same. In fact, the Court has received no communication

from him since August 10, 2020. Therefore, this action is DISMISSED without prejudice for

Plaintiff’s failure to comply with an Order of this Court and for failure to prosecute his claims.

See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994).

       The Clerk is DIRECTED to enter Judgment and close this case.

       IT IS SO ORDERED.



                                                 2
Case 3:20-cv-00707-JPG Document 17 Filed 10/14/20 Page 3 of 3 Page ID #49




    DATED: October 14, 2020      s/J. Phil Gilbert
                                 J. PHIL GILBERT
                                 U.S. District Judge




                                    3
